          Case 4:21-cv-00626-JM Document 6 Filed 07/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ESTATE OF MRS. GEORGE HOWARD, JR                                            PLAINTIFF

V.                                     4:21CV00626 JM

BAPTIST HEALTH, ET AL                                                       DEFENDANTS

                                   ORDER OF DISMISSAL

       Plaintiff seeks to voluntarily dismiss the case. Pursuant to Rule 41 of the Federal Rules of

Civil Procedure, the Motion to Voluntarily Dismiss Action (Docket #5) is GRANTED.

Defendants’ Motion to Dismiss (Docket #3) is MOOT. The Clerk is directed to close the case.

       IT IS SO ORDERED this 29th day of July, 2021.



                                                            ______________________________
                                                            James M. Moody Jr.
                                                            United States District Judge
